Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed on 04/29/21.
Claims 1-20 have been canceled. New claims 21-25 are pending and have been examined.
Claim Objections
4.	Claim “22” at the end of claim 2 is objected to because of the following informalities:  it should be labeled as claim 24. Appropriate correction is required.
Specification

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it does not contains a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  Correction is required.  See MPEP § 608.01(b).
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/538154, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application’154 does not provide support for the rotatable drive screw, the linear camming member, and the rotatable member coupled to the linear camming member.
The effective filing date of the instant Application is limited to the filing date of Application 13/118,246 (filed 5/27/11) because Application 13/118,246 is the earliest application in the continuity chain that provides support for the claimed subject matter including recitation of “a rotatable drive screw”, “a linear camming member”, and “a rotatable member coupled to the linear camming member” (claims 21 and 24).  Accordingly, claims 21 and 24 are not entitled to the benefit of the prior application
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitman (6,443,973) in view of Hooven (5,383,880).
Regarding claims 21 and 24, Whitman discloses a surgical instrument, comprising: a channel member (150; Fig. 5) configured to support a staple cartridge (not shown numerically); an anvil (152) coupled to the channel member; a rotatable drive screw (158b); a firing member (166) configured to be advanced by the rotatable drive screw; a sled member (172) configured to be advanced to eject staples from the staple cartridge to form a staple pattern during a firing cycle (Fig. 5), an elongate shaft assembly (as shown in fig. 3) coupled to the channel member; a housing (102; fig. 3) coupled to the elongate shaft assembly, wherein the housing comprises more than two rotatable elements (130a, 130b; fig. 3); and a closure system, comprising: a linear camming member (187) coupled to the anvil (fig. 5); and a rotatable member (156a) coupled to the linear camming member (187), wherein: a rotation of the rotatable member (156a) in a first direction operates to urge the anvil into a close approximation to the channel member; and a rotation of the rotatable member in a second direction operates to release a clamp load on the anvil and move the anvil to an unclamped position (col. 11, lines 17-38), but fails to disclose wherein the sled member is positioned at least partially outside the staple pattern at a completion of the firing cycle. Hooven discloses a surgical instrument comprising a sled member (83) configured to be advanced to eject staples from a staple cartridge to form a staple pattern during a firing cycle, wherein sled member (83) is positioned at least partially outside the staple pattern at a completion of the firing cycle (as shown in phantom lines of fig. 9) for the purposes of detecting an end of the firing stroke and fed back a signal to a controller (col. 6, lines 28-68). It would have been obvious to one having ordinary skill in the art to have provided Whitman’s sled to be positioned at least partially outside the staple pattern at a completion firing stroke, as taught by Hooven, in order to detect an end of stroke and send a signal to a controller.   
Regarding claims 22-23 and 25, Whitman also discloses a staple cartridge (col. 6, lines 63-65); wherein the cartridge is removable (col. 6, lines ), and  thereby is capable of been replaced. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731